DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–14

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Korean Application No. KR10-2019-0157515 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 29 Nov 2019.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Objections to Drawings
The drawings are objected to because Figs. 1 and 3–5 contain text that is illegibly small.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because the description of the "empirical result" unit/step has some grammatical abnormalities: "classifying [an?] empirical result including a missing value as [a?] parameter correlated with features … and construct[ing] an empirical".  Appropriate correction is requested.

Claim Interpretation - Limitations that Invoke 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the various "units" of claim 1: "an empirical result preprocessing unit", "a completed empirical result sets deriving unit", "an optimization parameter deriving unit", and "a material composition library constructing unit".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "hyperparameter" in claims 1 and 8 is used by the claim to mean something like "parameters that have high correlation with the target value" (see specification, p. 7, l. 16) while the accepted meaning is a parameter that defines the characteristics of the machine learning model itself or the training process; e.g. dimensionality of the inputs, or the training batch size.  The term is indefinite because the specification does not clearly redefine the term.
Additionally, as explained above, the various "units" in claim 1 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–14 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "constructing a library for deriving a material composition".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to an apparatus and a method, both of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "classifying empirical result [sic] including a missing value as parameter [sic] correlated with features of a material to be developed"; "deriving parameters corresponding to the missing values by applying a supervised non-linear imputation technique to the empirical result"; "deriving optimized hyperparameters among the parameters included in the completed empirical result sets"; "calculating feature vales of the material by machine learning … to construct a material composition library".
Steps of evaluating, analyzing or organizing information recited in the claims include "construct[ing] an empirical result set including the missing value", and "deriv[ing] the completed empirical result sets by imputing the parameters to the missing values".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Neither claim 8 nor its dependents recite any elements besides the abstract idea.  They are wholly directed to nonstatutory subject matter.

Claim 1 recites an additional element that is not an abstract idea: "an apparatus" that implements the abstract idea.  The claims do not describe any specific apparatus or "unit" that carries out the abstract idea, nor do they provide any details of how specific structures are used to implement these functions.  The claims state nothing more than that a generic apparatus performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using some unspecified apparatus, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using an apparatus, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. a data processing apparatus).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4–9 and 11–14 are rejected under 35 U.S.C. 103 as being unpatentable over Doganaksoy, et al. (US 2004/0083083); Tran, et al. (in Intelligent and Evolutionary Systems 2017); and Liu, et al. (Journal of Materiomics 2017).
Claim 8 is directed to a method comprising
(a)	"classifying [an] empirical result including a missing value as [a] parameter correlated with features of a material to be developed"
(b)	"construct[ing] an empirical result set including the missing value"
(c)	"deriving parameters corresponding to the missing values by applying a supervised non-linear imputation technique to the empirical result including the classified missing value"
(d)	"deriv[ing] the completed empirical result sets by imputing the parameters to the missing values
(e)	"deriving optimized hyperparameters among the parameters included in the completed empirical result sets"
(f)	"calculating feature values of the material by executing machine learning …"
Claim 1 is directed to an apparatus that implements these steps.
Doganaksoy teaches "material creation systems and methods for quickly identifying which existing experimental run, or newly-created material, best matches a desired set of properties" (Abstract).  This method includes
(a)	gathering data from a set of experiments, that together relate a combination of dependent variables to properties of a material (0003)
(b)	compiling the experimental data into a "design space" (0003)
(c)	—
(d)	—
(e)	—
(f)	creating a transfer function that "relat[e] the properties [of the material] to the independent variables such as the relative proportions of ingredients, processing parameters, and raw material quality parameters" (0053)
Doganaksoy also teaches that this method can be implemented using a computer (0006), which constitutes the "apparatus" of claim 1.
Doganaksoy teaches that some of the experimental data may be missing, in which case the experiment is not scored (0028), whereas the claimed invention uses a "supervised non-linear imputation technique" to impute missing data values.
Tran teaches that "missing values are a unavoidable problem in many real-world datasets" and that "one approach to handling classification with incomplete data is to use imputation methods to replace missing fields with plausible values before using classification algorithms" (mid. of p. 402).  Tran teaches a dataset with missing values (p. 409 § 4.2); i.e. "construct[ing] an empirical result set including the missing value", as in element (b) above.  Tran teaches using MICE to impute missing data in the dataset (p. 410 § 4.3); i.e. "deriving parameters corresponding to the missing values by applying a supervised non-linear imputation technique to the empirical result including the missing value", as in claim element (c) above.  Tran teaches that "with each incomplete dataset, the multiple imputation method was performed 20 times to procedure 20 imputed datasets" (p. 410 § 4.3); i.e., "deriv[ing] the completed empirical result sets by imputing the parameters to the missing values", as in claim element (d) above.  Tran teaches that the imputed datasets are then classified using a decision tree algorithm (p. 410 § 4.4).  Tran teaches that "the proposed method can achieve better classification accuracy than the two other methods [of imputing missing data]" (p. 414 § 6).
Neither Doganaksoy nor Tran teaches "deriv[ing] optimized hyperparameters among the parameters included in the completed empirical result sets".
Liu reviews techniques for creating machine learning models that predict properties of materials; these models are equivalent to the "transfer function" of Doganaksoy.  One of the initial steps in creating the model is feature selection: "it is important to use a proper feature selection method to determine the subset of attributes to be used in the final simulation" (p. 162 § 2.2.1).  Feature selection can include deleting irrelevant features (p. 168, bot. of col. 2).  In other words, the model includes only features that are correlated with the output; i.e. "optimized hyperparameters", as in claim element (e) above.  Liu provides some examples of models that do and do not use feature selection, and concludes that "it is obvious that feature selection can improve the accuracy of material property prediction" (p. 168, bot. of col. 2).
With respect to claims 2 and 9, Liu teaches that the missing data can be "missing at random" (p. 409 § 4.2); i.e. they can occur in any of the parameters.
With respect to claims 4 and 11, Doganaksoy teaches that the design space parameters can include ingredients and their relative proportions that compose the material (0003); i.e. "starting material".
With respect to claims 5 and 12, Tran teaches that that the imputation technique includes an ensemble of MICE imputation algorithms (p. 410 § 4.3).
With respect to claims 6 and 13, Liu teaches deleting irrelevant features (p. 168, bot. of col. 2).  In other words, the model includes only features that are highly correlated with the output.
With respect to claims 7 and 14, Liu teaches that the feature selection method "sequentially" deletes features (p. 168, bot. of col. 2); i.e. it follows a search path or grid.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the imputation technique of Tran to fill in missing data in the design spaces of Doganaksoy, because Tran teaches that missing data is a common problem in datasets, and Tran further teaches a beneficial solution to that problem.  Given that the method of Tran can be applied to any kind of dataset, said practitioner would have readily predicted that the combination would successfully result in a method of creating a design space of experimental data, including using imputation to fill in values of any missing data.
Said practitioner also would have been motivated to use the machine learning techniques of Liu, and feature selection in particular, to create transfer functions in the method of Doganaksoy, because Liu teaches that machine learning is a powerful technique for predicting material properties from characteristics, which is exactly what the transfer function of Doganaksoy does.  Given that both Doganaksoy and Liu are directed to predicting the properties of materials using mathematical models, and that the system of Doganaksoy can use any kind of transfer function, and that Liu shows that machine learning can be used to model many different types of materials, said practitioner would have readily predicted that the combination would successfully result in a method of creating a machine learning model, including using feature selection, that can predict material properties from starting conditions such as ingredient proportions or process conditions.  The inventions are therefore prima facie obvious.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doganaksoy, Tran and Liu as applied to claims 1 and 8 above, and further in view of Kim, et al. (Chemistry of Materials 2017).
The combination of Doganaksoy, Tran and Liu teaches a method of creating a machine learning model for predicting properties of a material, including compiling material-related experimental data.  But none of Doganaksoy, Tran or Liu teaches that the data are "included in one of more of material-related patents, theses and research literatures".
Kim teaches a "platform [that] automatically retrieves [journal] articles and then extracts and codifies the materials synthesis conditions and parameters found in the text" (p. 9436, mid. of col. 2).  Kim teaches that "by applying relevant machine learning tools, we are able to identify and analyze the specific synthesis recipe features that produce desired materials properties in both an automated fashion and without requiring prior or a priori knowledge of the system of interest" (p. 9442, bot. of col. 1).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the automated text-analysis material property extraction system of Kim with the system of Doganaksoy, Tran and Liu, because Kim teaches that this system is advantageous for extracting material-related information from journal articles and generating predictive models from that information.  Given that both Kim and the combination of Doganaksoy, Tran and Liu are all both directed to systems suitable for use in computational materials science applications, and that the system of Kim provides an automated way to extract and compile the information needed by the system of Doganaksoy, Tran and Liu, said practitioner would have readily predicted that the combination would successfully result in a method of creating a machine learning model for predicting properties of a material, including compiling material-related experimental data extracted through natural language processing of journal articles or other scientific publications.  The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because the various references discuss uses of machine learning in computational materials science.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631